UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
NANCY ENOKSEN,

                      Plaintiff,
                                           MEMORANDUM & ORDER
          -against-                        18-CV-6735(JS)(ARL)

NASSAU COUNTY; NASSAU COUNTY
DISTRICT ATTORNEY’S OFFICE, and
their successors acting in their
individual and official capacity;
DISTRICT ATTORNEY MADELINE SINGAS,
acting in her individual and official
capacity; ASSISTANT DISTRICT ATTORNEY
MARY RUDY, acting in her individual
and official capacity; ASSISTANT
DISTRICT ATTORNEY PETER MANCUSO,
acting in his individual and official
capacity; “JOHN and JANE DOES of the
District Attorney’s Office”, unknown
individuals acting in their individual
and official capacity; NASSAU COUNTY
SPECIAL INVESTIGATOR KAREN L. LUTZ,
acting in her individual and official
capacity; NASSAU COUNTY SHERIFF’S
OFFICE, acting in their individual
and official capacity; “JOHN and JANE
DOES of the Nassau County Sheriff’s
Office”, unknown individuals acting in
their individual and official capacity;
NASSAU COUNTY SHERIFF’S DEPARTMENT,
acting in their individual and official
capacity; and “JOHN and JANE DOES of the
Nassau County Sheriff’s Department”,
unknown individuals acting in their
individual and official capacity;

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Nancy Enoksen, pro se
                    18-G-0323
                    Albion Correctional Facility
                    3595 State School Road
                    Albion, New York 14411-9399
For Defendants:         No appearances.

SEYBERT, District Judge:

            On November 26, 2018, incarcerated pro se plaintiff

Nancy    Enoksen    (“Plaintiff”)      filed    a   Complaint    in     this    Court

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Nassau

County, Nassau County District Attorney’s Office, Nassau County

District Attorney Madeline Singas, Assistant District Attorney

Mary    Rudy,    Assistant    District     Attorney    Peter    Mancuso,       Nassau

County Special Investigator Karen L. Lutz, Nassau County Sheriff’s

Office,    Nassau    County    Sheriff’s       Department,     and    unidentified

individuals alleged to work at Nassau County District Attorney’s

Office,    Nassau     County    Sheriff’s       Office,   and    Nassau        County

Sheriff’s Department (collectively, “Defendants”), accompanied by

an application to proceed in forma pauperis.

                However, Plaintiff did not file the required Prisoner

Litigation Authorization form (“PLRA”) at the time the Complaint

was filed.         Accordingly, by Notice of Deficiency also dated

November 26, 2018, Plaintiff was instructed to complete and return

the enclosed PLRA in order for her case to proceed.                  On December 6,

2018, Plaintiff timely filed the PLRA.

            Upon    review     of    the   declaration    in    support     of    the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of   the   filing    fee.      See    28   U.S.C.     §§ 1914(a);      1915(a)(1).
Therefore, Plaintiff’s request to proceed in forma pauperis, (IFP

Mot., Docket Entry 2), is GRANTED and the Court ORDERS service of

the Summonses and Complaint upon the named Defendants by the United

States Marshal Service.

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.


                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.
Dated: May   15 , 2019
       Central Islip, New York




                                 3
